DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 12/23/20.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 	The reply filed 12/23/20 affects the application 16/333,018 as follows:
1.      Claims 1 and 4 have been amended. Claim 2 has been canceled. Applicant’s amendment has overcome the rejection of the office action mailed 09/25/20. A new ground(s) rejection necessitated by Applicant’s amendment is set forth herein below.  Claim 1, the invention of Group I are prosecuted by the examiner. Claims 4 and 6 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 4 and 6 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eklund et al. (US 20040022850 A1) in view of Hu et al. (CN 101864607 A; Machine-English Translation) and Schmitz et al. (US 2,308,031 A).
Claim 1 is drawn to a method for producing water-soluble hydroxyethyl cellulose, the method comprising steps of: reacting ethylene oxide with alkali cellulose such that an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose is 0.1 mol or more and 0.5 mol or less to prepare hydroxyethyl cellulose; and mechanically pulverizing the hydroxyethyl cellulose, wherein the alkali cellulose is that which is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali. 
Eklund et al. disclose a pharmaceutical modified release formulation comprising a pharmacologically active substance and a modified water-soluble polysaccharide, which modified water-soluble polysaccharide is obtainable by: a) forming a precipitate of a water-soluble polysaccharide by contacting a solution of the water-soluble polysaccharide with a solvent in which the polysaccharide is poorly soluble or insoluble; or b) milling a water-soluble polysaccharide (see abstract).  Furthermore, Eklund et al. disclose that the modified water-soluble polysaccharides provide modified release formulations with high tablet hardness (see abstract).  In addition, Eklund et al. disclose that also claimed are a process for preparing the modified release formulation, and the use of the modified water-soluble polysaccharides as an excipient in a pharmaceutical formulation (see abstract). Also, Eklund et al. disclose that HEC is a hydroxyethyl ether of cellulose prepared by etherifying one or more of the reactive hydroxyl 
degree of substitution such as from 0.5 to 3 of the HEC as the additional molar number of ethylene oxide per glucose unit of the alkali cellulose, since that is the addition or substitution per each anhydroglucose unit or mole of the sodium hydroxide treated cellulose (i.e., the alkali cellulose).  Also, Eklund et al. disclose that the modified water-soluble polysaccharide (which includes HEC) can be prepared by milling (pulverizing) in a milling device (see page 4, [0039]) and also disclose milling the HEC (see page 7, [0081]-[0082]).
The difference between Applicant’s claimed method and the method of Eklund et al. is that Applicant alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali.
Hu et al. disclose a method for producing hydroxyethyl cellulose, the method comprising steps of: reacting ethylene oxide with alkali cellulose to produce a low mole substitution degree of hydroxyethyl cellulose HEC (see abstract; see also Description, 1st paragraph).  Also, Hu et al. disclose that the alkali cellulose component includes 30% by weight of alpha cellulose, 17% by weight of NaOH, and the rest is water (see Description, page 3 of 4, 2nd paragraph). Furthermore, Hu et al. disclose that the molar substitution degree on a single glucose ring in the HEC macromolecular chain in the step (1) is 0.35 to 1.1 (see Description, page 3 of 4, line 6). It should 
Schmitz et al. disclose a process and apparatus for separating the solid and liquid components of a slurry, and more particularly it relates to a process and apparatus for the continuous mechanical separation of the solid components from the liquid suspension medium of a slurry (see page 1, left col., 1st paragraph). Furthermore, Schmitz et al. disclose that although the process and apparatus of this invention is of general utility in the separation of the solid and the liquid components of a mixture, it is particularly suitable for the separation of a fibrous material from a slurry comprising a fibrous material and a liquid suspension medium, for example, the separation of alkali cellulose from a caustic soda solution (sodium hydroxide), the separation of wood pulp from the treating solution, or the separation of fibrous masses of cellulose ethers and esters from their liquid media (see page 1, left col., 1st paragraph). Also, Schmitz et al. disclose that invention is discussed with specific reference to the separation of a slurry of cellulose in a solution of alkali such as obtained in the preparation of alkali cellulose (see page 1, right col., last paragraph to page 2). In addition, Schmitz et al. disclose obtaining alkali cellulose by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali (caustic soda or sodium hydroxide solution) for reaction of the cellulose with the alkali (see page 4, Examples I-III).  Also, Schmitz et al. disclose that the separation of most slurries can produce or yield alkali cellulose of a desirable physical characteristic (page 4, lines 17-23).

One having ordinary skill in the art would have been motivated in view of Eklund et al., Hu et al. and Schmitz et al., to prepare water-soluble hydroxyethyl cellulose such as a water-soluble hydroxyethyl cellulose with an average additional molar number of ethylene oxide per glucose unit of the alkali cellulose of 0.5 mol or molar degree of substitution comprising reacting ethylene oxide with alkali cellulose, and in which the alkali cellulose is obtained by separating a liquid component from slurry obtained by immersing the cellulose in an aqueous solution of an alkali for reaction of the cellulose with the alkali as taught by Schmitz et al., and to mill or pulverized the water-soluble hydroxyethyl cellulose such as mechanically such as to use it in tablet preparation to produce tablets with improved compaction properties or use it in the preparation of modified release formulation and/or as an excipient in a pharmaceutical formulation as taught by Eklund et al.

Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623